Smith, J.,
dissenting. I cannot agree with the decision of the majority of the court, for, under my view of the law, if a suit is brought upon an account, and the defendant files a general denial, and upon the trial of the case the plaintiff’s evidence shows that the account consists of a number of items and balances on different *750bills for merchandise, all growing out of written orders and acceptances, the burden is upon the plaintiff to introduce in evidence these written contracts and show a compliance with them, and upon his failure to make such proof a nonsuit is proper. “In a complaint founded on an account, it was proven by the plaintiff’s witness, on the trial, that there was a written contract between the parties, touching the subject-matter of the account: Held, that the plaintiff could not proceed, and that the defendant was entitled to a nonsuit.” Blue v. Ford, 12 Ga. 45. There is in my opinion a clear distinction between the case at bar an<| the cases cited in the majority decision. See Southern Cotton Oil Co. v. Farkas, 23 Ga. App. 413 (98 S. E. 411). It clearly appears from the Ford and Farhas cases, supra, that when the plaintiff’s own testimony showed that the account was based upon a written contract, the burden was upon him to produce and introduce such contract, and then prove to the satisfaction of the court and jury that he had complied with his contract and that nothing remained to be done except the payment of the money.